Citation Nr: 0703282	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-28 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for problems with 
focusing and memory.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision in which 
the RO inter alia denied claims for service connection for 
hypertension, service connection for pneumonia, and service 
connection for problems with focusing and memory.  The 
veteran filed a notice of disagreement (NOD) in October 2004.  
The RO issued a statement of the case (SOC) in January 2005 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in August 2005.  

The veteran and his spouse testified before the undersigned 
at a hearing at the RO in July 2006, and a transcript of that 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hypertension was not shown in service or for many years 
thereafter, and there is no medical evidence even suggesting 
a nexus between the current hypertension and the veteran's 
service.  

3.  The record is devoid of any competent evidence 
establishing that the veteran currently has a chronic 
disability of pneumonia.

4.  The record is devoid of any competent evidence 
establishing that the veteran currently has a chronic 
disability manifested by problems with focusing and memory.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A.    §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for pneumonia are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for problems with 
focusing and memory are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. 38 C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims on appeal has been accomplished.

In November 2003, April 2004, and May 2004 pre-rating notice 
letters, the RO advised the appellant of VA's 
responsibilities to notify and assist the appellant with his 
claims.  Moreover, the November 2003, April 2004, and May 
2004 letters specified what was required to prove a claim for 
service connection; the RO explained the information and/or 
evidence required from him, including medical evidence 
showing a current disability, as well as evidence that the 
currently claimed condition existed from military service to 
the present time, or evidence that the veteran's current 
condition was incurred in or aggravated by the veteran's 
active military service; and a relationship between the 
current condition and service.  After, he was afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claims, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the November 2003, April 2004, and 
May 2004 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the November 
2003, April 2004, and May 2004 letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, or records from other Federal 
agencies; requested that the veteran identify and provide the 
necessary releases for any medical providers from whom he 
wanted the RO to obtain and consider evidence.  The RO in 
those notice letters also specified that the RO would obtain 
any private medical records for which sufficient information 
and authorization was furnished; and that the RO would also 
obtain any pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.  In the November 2003, 
April 2004, and May 2004 letters, the RO advised that the 
veteran "send us any medical reports you have."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that, or 
'immediately after,' the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before the rating action on appeal.  As indicated above, the 
veteran has been notified of what is needed to substantiate 
his claims, and afforded several opportunities to present 
information and/or evidence in support of the claims, which 
he has done.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the claims on 
appeal.  After the most recent RO notice letter in June 2006 
(which, substantially completed VA's notice requirements) the 
RO gave the veteran further opportunities to furnish 
information and/or evidence pertinent to the claims on 
appeal.  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, the veteran's status is not at 
issue.  The RO in a June 2006 letter to the veteran furnished 
notice pertinent to the matters of disability rating or 
effective date, accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claims on appeal.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the veteran's claims.  The RO has 
obtained the veteran's service medical records, VA medical 
records, and private medical records.  The Board also points 
out that the veteran has been given opportunities to submit 
evidence to support his claims.  The appellant also has 
submitted private medical records in his possession.  The 
veteran testified during the July 2006 hearing that the 
records of Dr. Dickerson, as those records have been 
destroyed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained. The 
record also presents no basis for further developing the 
record to create an additional evidence to be considered in 
connection with the claims.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II.  Hypertension

Service medical records are negative for any findings or 
diagnoses of hypertension.  In a November 1966 pre-induction 
Report of Medical History the veteran noted a history of 
chest pain/pressure related an instance when a tree fell onto 
his chest.  The examiner in the November 1966 Report of 
Medical Examination reported left anterior chest pain-not 
angina.  In a January 1970 Expiration of Term of Service 
(ETS) report of medical history, the examiner noted chest 
pain secondary to gas in the stomach and the veteran's blood 
pressure was 120/75. 

February 1988 to October 1989 Society Hill Family Health 
Clinic medical reports show continuing post-service 
evaluation of the veteran for hypertension.  The first 
evidence of elevated blood pressure is a February 1988 
reading of 178/116.  The examiner in March 1988 advised that 
the veteran start blood pressure medications and in a 
subsequent March 1998 visit prescribed hypertension 
medications.  Records contain no medical evidence linking the 
hypertension to military service or a service-connected 
disability.

February 1988 to June 2003 private medical reports of Pickens 
K. Moyd, Jr., M.D. show continuing post-service evaluation of 
the veteran for hypertension, and contain no medical evidence 
linking such disease to military service or a service-
connected disability.

October 1989 to June 2003 McLeod Family Medicine Center-
Wilson medical reports show continuing post-service 
evaluation of the veteran for hypertension, and contain no 
medical evidence linking such disease to military service or 
a service-connected disability.

VA medical records developed from 1999 to 2003 show 
continuing treatment and evaluation of the veteran for 
hypertension.  A July 1999 clinical note diagnosed 
hypertension.  VA records contained no medical evidence 
linking the veteran's hypertension to military service or a 
service-connected disability.  

January 2002 to June 2003 Young Chiropractic Clinic records 
contain no reference to any treatment or evaluation for 
hypertension.

A May 2002 Caresouth Carolina Inc. report noted that the 
veteran after a 10 year absence received treatment for severe 
hypertension.

May 2002 to April 2003 private medical reports of L. Plevich-
Shuck, D.O. show continuing post-service evaluation of the 
veteran for hypertension, and contain no medical evidence 
linking such disease to military service or a service-
connected disability.

In a May 2002 progress note, Dr. Plevich-Shuck reported the 
veteran's hypertensive response to a nuclear stress test and 
that the echocardiogram revealed left ventricular 
hypertrophy.

In a September 2002 letter, Dr. Plevich-Shuck requested 
consideration when evaluating the veteran for disability 
because the veteran's advanced age and co-morbidity of 
hypertension and diabetes mellitus placed him at a high risk 
for development of further cardiovascular disease.

During the July 2006 Board hearing, the veteran testified 
that he experienced headaches and dizziness in service but 
did not report to sick call due to job responsibilities.  He 
testified that he denied any medical conditions on discharge 
from service for fear of being retained in the military or 
hospitalized until the condition resolved.  He stated that 
his hypertension was first diagnosed during a 1973 pre-
employment examination for a cotton mill job.  He retired 
from the cotton mill after 30 years of service.  He testified 
that Dr. Dickerson in 1977 first prescribed blood pressure 
medication, but that those records were destroyed.  

During the July 2006 Board hearing, the spouse testified that 
she noticed the veteran's difficulty breathing and severe 
headaches.  She attributed the veteran's symptomatology to 
the blood pressure medications.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran claims service connection for 
hypertension that he relates to his military service.  
However, the Board notes that there is no medical evidence of 
a nexus between any currently-diagnosed hypertension and the 
veteran's military service.  The first objective evidence of 
hypertension was noted in February 1988, over 17 years post-
service, the disorder was not then medically related to his 
military service.  Although subsequent post-service VA and 
private medical records through 2003 show continuing 
treatment and evaluation of the veteran for hypertension, no 
physician has linked any such hypertension to the veteran's 
military service.

The Board has considered the July 2006 testimony provided by 
the veteran and his spouse.  Although the Board does not 
doubt the sincerity of their belief that he has hypertension 
as a result of his military service, the question of medical 
diagnosis and causation are within the province of medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137- 38 
(1994).  As laypeople without the appropriate medical 
training or expertise, the veteran and his spouse are not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2. Vet. App. 
294 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

III.  Pneumonia

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Service medical records are negative for any findings or 
diagnoses of pneumonia.  In a November 1966 pre-induction 
Report of Medical History, November 1966 pre-induction Report 
of Medical Examination, and February 1968 induction Report of 
Medical History noted the veteran's chest and lungs as 
reportedly normal.  In the January 1970 Expiration of Term of 
Service (ETS) Report of Medical History and Report of Medical 
Examination, the examiner noted chest pain secondary to gas 
in the stomach, otherwise, the veteran's chest and lungs were 
reportedly normal. 

Post-service VA and private medical records from 1988 to 2003 
show a 1997 emergency room visit with a diagnosis of probable 
early pneumonia.  However, the report did not relate such 
disease to military service or a service-connected 
disability.  

During the July 2006 Board hearing, the veteran testified 
that he experienced headaches and dizziness in service but 
did not report to sick call due to job responsibilities.  He 
testified that he denied any medical conditions on discharge 
from military service for fear of being retained in the 
military or hospitalized until the conditions resolved.  He 
contended that he had recent upper respiratory infections 
related to a virus that he that he contracted in 1969 at Fort 
Campbell when processing soldiers returning from Viet Nam .  
He stated that physicians did not diagnose any lung disease 
or condition.

He stated that his lung problem was first identified during a 
1973 pre-employment examination for a cotton mill job that he 
worked in for 30 years.  He reported that in 1977, Dr. 
Dickerson first identified a respiratory problem, but those 
records were destroyed.  The veteran further attributed his 
respiratory problems to multiple hypertension medications 
that he takes. 

During the July 2006 Board hearing, the spouse testified that 
she noticed the veteran's respiratory problems since 1975.  

In this case, the record documents the veteran's claim for 
service connection for pneumonia.  However, the service 
medical records are completely negative for complaints or 
findings of any such disorder.  Post-service VA and private 
medical records from 1988 to 2003 report a 1997 emergency 
room visit with a diagnosis of probable early pneumonia.  
However, the report did not relate such disease to military 
service or a service-connected disability.  Moreover, 
subsequent, objective evidence reveal no current symptoms 
suggestive of pneumonia, and there is no  subsequent 
diagnosis of pneumonia in the veteran's record.

The Board has considered the July 2006 testimony provided by 
the veteran and his spouse.  Although the Board does not 
doubt the sincerity of their belief that he has pneumonia as 
a result of his military service, the question of medical 
diagnosis and causation are within the province of medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137- 38 
(1994).  As laypeople without the appropriate medical 
training or expertise, the veteran and his spouse are not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2. Vet. App. 
294 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1131.  In the absence of proof of a present disability (and, 
if so, of a nexus between that disability and military 
service or a service-connected disability), there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, service connection for 
pneumonia must be denied because the first essential 
criterion for a grant of service connection-evidence that 
pneumonia currently exists- has not been met.

Hence, the claim for service connection for pneumonia must be 
denied. In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine. 
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56 (1990).

IV.  Problems with focusing including memory problems

Service medical records are negative for any findings or 
diagnoses of problems with focusing including memory 
problems.  In a November 1966 pre-induction Report of Medical 
History, November 1966 pre-induction Report of Medical 
Examination, and February 1968 induction Report of Medical 
History and the January 1970 Expiration of Term of Service 
(ETS) Reports of Medical History and Medical Examination, 
noted the veteran's mental condition as reportedly normal.  

Post-service VA and private medical records from 1988 to 2003 
show no reports of neurological or mental disorders.

In a July 1999 VA physician's review of systems, the 
veteran's neuropsychiatric system was assessed as negative.

During the July 2006 Board hearing, the veteran's spouse 
testified that she noticed the veteran's slow memory and that 
it continued to worsen.  She related the veteran's memory 
problems to prescribed blood pressure medications taken by 
the veteran.  

The veteran testified that he denied any medical conditions 
on discharge from military service for fear of being retained 
in the military or hospitalized until the conditions 
resolved.  

He stated that the memory loss problems began when he started 
taking blood pressure medications.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In this case, the record documents the veteran's claim for 
service connection for problems with focusing including 
memory problems. 

However, the service medical records are completely negative 
for complaints or findings of any such disorder.  Moreover, 
subsequent, objective evidence-revealed no symptoms 
suggestive of problems focusing including memory problems.  
In fact, in a July 1999 VA physician's review of systems, the 
veteran's neuropsychiatric system was assessed as negative.  
There is no subsequent diagnosis of problems focusing 
including memory problems in the veteran's record

The Board has considered the July 2006 testimony provided by 
the veteran and his spouse.  Although the Board does not 
doubt the sincerity of their belief that he has problems 
focusing including memory problems as a result of his 
military service the question of medical diagnosis and 
causation are within the province of medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137- 38 (1994).  As 
laypeople without the appropriate medical training or 
expertise, the veteran and his spouse are not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2. Vet. App. 294 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1131.  In the absence of proof of a present disability (and, 
if so, of a nexus between that disability and military 
service or a service-connected disability), there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, service connection for 
problems focusing including memory problems must be denied 
because the first essential criterion for a grant of service 
connection-evidence that problems focusing including memory 
problems currently exists- has not been met.

Hence, the claim for service connection for problems focusing 
including memory problems must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56 (1990). 


ORDER

Service connection for hypertension is denied.

Service connection for pneumonia is denied.

Service connection for problems with focusing and memory is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


